Title: Mercy Otis Warren to Abigail Adams, 4 September 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth Sept. 4th. 1776
     
     Is my Dear Mrs. Adams too Much Engagd with Company, is her Family sick, or is she inattentive to What Gives pleasure to her Friend, that I have not heard a Word from her since I Left the Capital.
     How dos my Dear Charles do. I Long to hear if that sweet boy is perfectly Recovered. I felt Great pain in Leaving him so Ill, but as I hear nothing since Conclude he must be better. Has Naby her Health since she Recovered from her Late sprinkling, has she Recoverd her serene and placid Countenence. Tell her she Looked a Little sower upon me when I saw her Last, but I dare say she Never will again for she will have the small pox no more. A sad Enemy this to soft Features, and fine Faces, though I hope Miss Naby will be so Formed both by Example And Education, as to stand in Little Need of any External Accomplishments to Recommend her to the Esteem of the Worthy and Good.
     I hope when you Return to Braintree, you will Enjoy the stiller scenes, and take as much Delight in the Cares which Family Oeconemy Require, as one of your Acquaintance at Plimouth dos in her Domestic Circle.
     I believe Nothing Gives a Higher Relish to the Calm of Retirement than such a Round of Visits, Visiting, and Visitation as we have Both Lately Experienced.
     The Rustling of the Gentle Brezes in my own Little Garden is Music to my Ears, and the Return of my Little Flock from school Marks my Visiting Hour as they are almost the only Guests I have Received. Nor have I Entered any Habitation but my own since my Arrival from the Noisey town. But the frequent Absence of the best of friends prevents to you and to me the full injoyment of the Many Blessings providence has kindly showered Down upon us. I sigh for peace yet it Cannot take place. But while the sword and the pestilence pervade the Land, and Misery is the portion of Millions, why should we Expect to feel No interruption of Happiness.
     When Mr. Warren Calls on you again you will not forget to send a Number of Useless Copies, in the full Confidence of Friendship Left in your Hands.
     Make my Regards to your sisters And their Families. And do Let me know when you Expect Mr. Adams, and whither he Enjoys better health.
     
      With Every wish for his and your Happiness subscribes your Affectionate Friend,
      Marcia Warren
     
    